Citation Nr: 1017757	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for residuals of a 
bilateral eye injury.

7.  Entitlement to service connection for a lung disability, 
to include as secondary to asbestos exposure.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied the Veteran's claims.  The 
Veteran filed his notice of disagreement in May 2007.  In 
December 2007 the RO issued a statement of the case, and the 
Veteran filed a substantive appeal in January 2008.

In March 2010, the Veteran and his spouse, accompanied by the 
Veteran's  representative, testified at a hearing before the 
undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  At the hearing, the Veteran submitted medical records 
relevant to his lung claim, accompanied by a waiver of RO 
consideration.  This evidence will considered by the Board in 
reviewing the Veteran's claim.
 
The issues of entitlement to service connection for hearing 
loss, tinnitus, and right and left knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not indicate that the Veteran 
has a currently diagnosed low back disability.

2.  The medical evidence does not indicate that the Veteran 
suffers from residuals of an in-service injury to the eyes.

3.  Lung cancer is shown as likely as not to have had its 
onset as a result of asbestos exposure during the Veteran's 
period of military service. 


CONCLUSIONS OF LAW

1.  A low back disability did not have its onset in service 
or as a result of military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  A vision disability did not have its onset in service or 
as a result of military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  By extending the benefit of the doubt to the Veteran, 
lung cancer had its onset as a result of asbestos exposure 
during the Veteran's period of military service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters were sent in November 2006 and March 2010, which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  See also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.

The Board also finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the claimant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07- 
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records to the extent available, have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.15938 C.F.R. § 3.159(c)(4).  
And transcripts of the Veteran's testimony before the Board 
in March 2010, have been associated with the claims file.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The records satisfy 38 
C.F.R. § 3.326.  In this regard, the Board notes that the 
Veteran and his spouse testified that the Veteran was being 
followed by an oncologist outside of VA.  These records have 
not been associated with the Veteran's claims file.  However, 
because the Board has resolved doubt in favor of the Veteran 
and granted entitlement to service connection for the 
Veteran's diagnosed lung cancer, a remand in order to obtain 
these records is unnecessary in this case.  The Board also 
notes that records related to a cardiac bypass operation in 
the past year and a heart condition have not been associated 
with the Veteran's claims file.  However, as these records 
relate to a condition that is not on appeal, no remand for 
these records is required as they are not relevant to the 
resolution of the matters on appeal.

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claims.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claims for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary with respect to his back and eye claims.  As the 
Board will discuss below, the Veteran's medical records do 
not establish that the Veteran has a diagnosed back 
disability or that the Veteran's current eye conditions may 
be associated with the Veteran's service.  Absent evidence 
that indicates that the Veteran has a current claimed 
disability related to service, the Board finds that a VA 
examination is not necessary for disposition of such claims.  
The record is complete and the case is ready for review.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran testified before the Board that he 
was exposed to asbestos in service.  The Veteran reported 
that he slept on the top bunk when he was assigned to the USS 
Bushnell and that directly above him was duct work wrapped in 
asbestos.  He stated that his blankets would be covered with 
particles and that he would have to shake them off.  The 
Veteran also testified that he was exposed to asbestos when 
he was assigned to the USS Penguin in 1963 during a refit 
period.  He reported that he was involved with the removal 
and replacement of the main motor, and that this involved 
removing all of the ductwork, piping, and insulation that 
surrounded the ductwork, and then reapplying it after 
everything was put back together.  

In addition, with respect to the Veteran's eyes, a Report of 
Medical History dated in January 1962 indicated that the 
Veteran wore glasses, and the Veteran's service entrance 
examination indicated that the Veteran had distance vision of 
20/200 in each eye, and corrected to 20/20 in each eye.  In 
September 1962, the Veteran was noted to have uncorrected 
vision of 20/100 in both eyes.  He was indicated to need 
glasses.  In September 1963, the Veteran was noted to have 
flash burns of both eyes due to fire watch all day and 
getting rebound light.  The Veteran had ophthalmic ointment 
put in his eyes and was advised to wear dark glasses and 
avoid reading, movies and greatly lighted rooms.  A few days 
later, the Veteran's eyes were rechecked and no ulcerations 
were found, although the Veteran's eyes still felt rough and 
scratchy.  The Veteran was given light duty for 24 hours and 
no duty for fire watches for one week.  The Veteran's service 
treatment records indicate that the Veteran was seen in 
August 1965 for vision complaints.  The Veteran was given a 
diagnosis of myopia and told to keep his present prescription 
for glasses.  The Veteran's separation examination dated in 
January 1966 indicated that the Veteran was normal in all 
respects, except for defective vision 20/100 OU corrected to 
20/20 with lenses.  

After service, the Veteran has been noted to have a 
refraction disorder, a history of partially detached retina, 
and senile retinoschisis.  These records do not indicate that 
the Veteran's retinoschisis is related to his service or the 
flash burns indicated in service.  Senile retinoschisis has 
been defined as the splitting of the retina as a result of 
aging. 

With respect to the Veteran's back, the Veteran's service 
treatment records do not indicate any complaints of or 
treatment for any back condition in service.  After service, 
the Veteran has been noted to have back pain, but the 
Veteran's medical records do not contain a diagnosis of a 
back disability.  

With respect to the Veteran's claimed lung disability, the 
Veteran's service treatment records do not indicate 
complaints of or treatment for a lung condition in service.  
After service, the Veteran has been diagnosed with chronic 
obstructive pulmonary disease and asthma, and was diagnosed 
with lung cancer in October 2009.  

A March 2010 report of the Veteran's treating VA physician, 
reported that the Veteran was being followed in the 
Multidisciplinary Chest Clinic at the Portland VA Medical 
Center for lung cancer.  The physician reported that the 
Veteran served in the Navy from 1962 through 1966, including 
assisting in ship fitting with definite exposure to asbestos.  
The physician noted that the Veteran had a modest smoking 
history.  He was diagnosed with lung cancer in October 2009 
and underwent surgery.  The physician noted that the Veteran 
was currently being evaluated concerning recurrent cancer, 
and was being actively evaluated for this possibility.  The 
physician stated that the Veteran has service connected 
asbestos exposure, and that this should be considered 
contributory to his lung cancer.  

Based on the foregoing, service connection for a back 
disability and residuals of a bilateral eye injury in service 
are not warranted in this case.  

In this case, the Veteran has not been diagnosed with a back 
disability.  And as noted above, the existence of a current 
disorder is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disorder for VA compensation purposes 
cannot be considered arbitrary and therefore the decision 
based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim or 
the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Here, the Board notes that the Veteran has had complaints of 
back pain.  However, VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

And, while the Veteran has been noted to have a refraction 
disorder, a history of partially detached retina, and senile 
retinoschisis, the Veteran's medical records do not indicate 
that the Veteran's eye disabilities are the result of his 
military service, to include the flash burns indicated in 
service.  The Board also notes that senile retinoschisis has 
been defined as the splitting of the retina as a result of 
aging.  And the Board also notes that congenital or 
developmental defects, including refractive errors of the 
eye, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c). 38 C.F.R. § 
3.303(c).

With respect to the Veteran's diagnosed lung cancer, the 
Board finds that, by extending the benefit of the doubt to 
the Veteran, service connection for lung cancer is warranted 
in this case.  Here, the Board notes that the Veteran 
testified that he was involved in a refit of the USS Penguin 
in 1963 during a refit period.  He reported that he was 
involved with the removal and replacement of the main motor, 
and that this involved removing all of the ductwork, piping, 
and insulation that surrounded the ductwork, and then 
reapplying it after everything was put back together.  The 
Veteran was likely exposed to asbestos as a result of this 
activity.   See Veterans Benefits Administration Manual M21-
1, part VI, (Manual) paragraph 7.21(b)(2).  And the Veteran's 
treating physician stated in a March 2010 report that the 
Veteran's in service asbestos exposure should be considered 
contributory to his diagnosed lung cancer.  

In sum, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has a current 
back disability or residuals of an eye injury in service.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's 
claims.

With respect to the Veteran's diagnosed lung cancer, however, 
the Board resolves all doubt in favor of the Veteran and 
grants entitlement to service connection for lung cancer.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a bilateral eye injury is 
denied.

Service connection for lung cancer is granted.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for hearing loss, tinnitus and bilateral knee 
disabilities must be remanded for further action.

In this case, the Veteran contends that he has hearing loss 
that is due to his active military service.  He presented 
testimony before the Board that was a machinery repairman in 
the service and that he worked in tight spaces and was 
exposed to excessive noise in service, including noise from 
deck crawlers, sanders, nail guns, chippers, pneumatic 
hammers and the like.  The Veteran testified that he wore no 
hearing protection in service.  The Veteran also testified 
that he had bad ringing in his ears and headaches in service 
and that he reported this to his chief.  He was told that it 
would go away.  

A February 1962 group screening audiogram indicated hearing 
in the right ear of 30 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 20 decibels at 2000 Hertz, 10 decibels at 3000 
Hertz, and 10 decibels at 4000 Hertz.  In the left ear, the 
results were 20 decibels at 500 Hertz, 35 decibels at 1000 
Hertz, 15 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, 
and 15 decibels at 4000 Hertz.  In September 1962, the 
Veteran was seen for acute left otitis media.  In May 1964, 
the Veteran was seen for complaints of left ear pain.  He was 
diagnosed with otitis media externa. 
The Veteran's separation examination dated in January 1966 
indicated that the Veteran was normal in all respects.  A 
whisper hearing evaluation indicated 15/15 on the right and 
15/15 on the left on both service entrance and separation 
examinations.  

After service, in August 2007, the Veteran was noted to have 
mild to moderate sensorineural hearing loss in the higher 
frequencies bilaterally.  He also reported ringing in his 
ears in a March 2007 treatment note.  

In this regard, the Board notes that hearing loss disability 
is defined by regulation.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

With respect to the Veteran's knee claims, the Veteran 
testified that during Hurricane Betsy in 1964, he was serving 
aboard the USS Bushnell.  During the hurricane, the Veteran 
reported that he was climbing an outside ladder going from 
one deck to another when his leg slipped through the ladder 
and he fell backwards.  He stated that he was hanging by his 
lower leg on the ladder and the ship was rocking and rolling 
in the storm.  The Veteran reported that he was there for 
approximately 10 minutes before someone came along and helped 
him get back up.  The Veteran also testified that his work in 
service required that he be on his knees a considerable 
amount of time and this also contributed to his current knee 
disabilities.  The Veteran's service treatment records 
indicate that the Veteran was treated for a contusion with 
much swelling of the lower left leg in June 1963.   

After service, the Veteran has been diagnosed with 
degenerative joint disease of the bilateral knees.  

The Veteran has not been afforded VA examinations in 
connection with his claims.

Based on the foregoing, the Board finds that the Veteran's 
claims should be remanded and that the Veteran should be 
afforded VA examinations in connection with the claims.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).
  
Prior to affording the Veteran examinations in connection 
with his claims, the Veteran should be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to his claim that have not already been associated 
with his claims file.  This should include records of the 
Veteran's treatment at the Portland VA Medical Center dated 
since December 2007, and the Vancouver VA Medical Center 
dated since service.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for hearing loss, 
tinnitus, or his knee disabilities since 
service.  This should include treatment 
records from the Portland VA Medical 
Center dated since December 2007, and the 
Vancouver VA Medical Center dated since 
service.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of determining whether the 
Veteran's current knee disabilities had 
their onset in service or within one 
year of service, or are otherwise 
related to the Veteran's military 
service.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have a bilateral 
knee disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has a bilateral knee 
disability, did such disorder have its 
onset during active duty or within one 
year of active service, or was such 
disability caused by any incident that 
occurred during active duty?  In this 
regard, the examiner is asked to 
comment on the Veteran's service 
treatment records and his testimony 
that before the Board, as noted above. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  The RO should arrange for an 
appropriate VA examination for the 
purpose of determining the nature and 
etiology of any bilateral hearing loss, 
or tinnitus found to be present.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. 

Based on his/her review of the case, the 
examiner is specifically requested to 
state the current diagnoses, and should 
then offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that any 
currently diagnosed disability had its 
onset in service or within one year of 
service, or whether the disability was 
otherwise caused by active service.  In 
rendering the opinion, the examiner is 
specifically asked to comment on the 
Veteran's testimony regarding noise 
exposure in service, as noted above.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


